UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended December 31, 2007 Commission file number 000-04217 ACETO CORPORATION (Exact name of registrant as specified in its charter) New York 11-1720520 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Hollow Lane, Lake Success, NY 11042 (Address of principal executive offices) (516) 627-6000 (Registrant's telephone number, including area code) www.aceto.com (Registrant’s website address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The Registrant has 24,433,614 shares of common stock outstanding as of February 5, 2008. ACETO CORPORATION AND SUBSIDIARIES QUARTERLY REPORT FOR THE PERIOD ENDED DECEMBER 31, 2007 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets – December 31, 2007 (unaudited) and June 30, 2007 3 Condensed Consolidated Statements of Income – Six Months Ended December 31, 2007 and 2006 (unaudited) 4 Condensed Consolidated Statements of Income – Three Months Ended December 31, 2007 and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flows –Six Months Ended December 31, 2007 and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Report of Independent Registered Public Accounting Firm 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1A. Risk Factors 25 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 6. Exhibits 27 Signatures 28 Exhibits 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per-share amounts) December 31, 2007 June 30, 2007 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 39,030 $ 32,320 Investments 3,125 3,036 Trade receivables, less allowance for doubtful accounts (December, $415, June $491) 57,611 58,206 Other receivables 4,292 3,123 Inventory 65,536 60,679 Prepaid expenses and other current assets 1,237 1,128 Deferred income tax benefit, net 2,681 2,541 Total current assets 173,512 161,033 Long-term notes receivable 399 449 Property and equipment, net 4,473 4,406 Property held for sale 5,268 5,268 Goodwill 1,910 1,820 Intangible assets, net 5,614 5,817 Deferred income tax benefit, net 4,387 5,958 Other assets 4,114 3,727 TOTAL ASSETS $ 199,677 $ 188,478 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 34,638 $ 32,539 Short-term bank loans - 25 Note payable – related party 500 500 Accrued expenses 18,875 14,154 Deferred income tax liability 885 885 Total current liabilities 54,898 48,103 Long-term liabilities 6,797 6,684 Environmental remediation liability 5,816 5,816 Deferred income tax liability 2,654 2,746 Minority interest 327 302 Total liabilities 70,492 63,651 Commitments and contingencies (Note 9) Shareholders’ equity: Common stock, $.01 par value, 40,000 shares authorized; 25,644 shares issued; 24,432 and 24,330 shares outstanding at December 31, 2007 and June 30, 2007, respectively 256 256 Capital in excess of par value 56,371 56,854 Retained earnings 74,178 74,419 Treasury stock, at cost, 1,212 and 1,314 shares at December 31, 2007 and June 30, 2007, respectively (11,710 ) (12,693 ) Accumulated other comprehensive income 10,090 5,991 Total shareholders’ equity 129,185 124,827 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 199,677 $ 188,478 See accompanying notes to condensed consolidated financial statements and accountants’ review report. 3 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited and in thousands, except per-share amounts) Six Months Ended December 31, 2007 2006 Net sales $ 156,633 $ 150,411 Cost of sales 129,591 125,288 Gross profit 27,042 25,123 Selling, general and administrative expenses 21,364 18,995 Research and development expenses 353 6 Operating income 5,325 6,122 Other (expense) income: Interest expense (31 ) (81 ) Interest and other (expense) income, net (14 ) 256 (45 ) 175 Income before income taxes 5,280 6,297 Provision for income taxes 3,078 2,091 Net income $ 2,202 $ 4,206 Net income per common share $ 0.09 $ 0.17 Diluted net income per common share $ 0.09 $ 0.17 Weighted average shares outstanding: Basic 24,341 24,288 Diluted 24,834 24,625 See accompanying notes to condensed consolidated financial statements and accountants’ review report. 4 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited and in thousands, except per-share amounts) Three Months Ended December 31, 2007 2006 Net sales $ 77,105 $ 75,686 Cost of sales 64,626 63,124 Gross profit 12,479 12,562 Selling, general and administrative expenses 10,578 9,840 Research and development expenses 181 - Operating income 1,720 2,722 Other (expense) income: Interest expense (16 ) (68 ) Interest and other (expense) income, net (341 ) (32 ) (357 ) (100 ) Income before income taxes 1,363 2,622 Provision for income taxes 455 878 Net income $ 908 $ 1,744 Net income per common share $ 0.04 $ 0.07 Diluted net income per common share $ 0.04 $ 0.07 Weighted average shares outstanding: Basic 24,346 24,293 Diluted 24,817 24,670 See accompanying notes to condensed consolidated financial statements and accountants’ review report. 5 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited and in thousands) Six Months Ended December 31, 2007 2006 Operating activities: Net income $ 2,202 $ 4,206 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,202 867 Provision for doubtful accounts 9 59 Non-cash stock compensation 415 246 Deferred income taxes 1,339 802 Unrealized gain on trading securities (54 ) (65 ) Changes in assets and liabilities: Trade accounts receivable 2,080 (4,808 ) Other receivables (921 ) (1,450 ) Inventory (3,504 ) (3,219 ) Prepaid expenses and other current assets (147 ) (259 ) Other assets (635 ) (373 ) Accounts payable 893 5,838 Other accrued expenses and liabilities 2,590 1,162 Net cash provided by operating activities 5,469 3,006 Investing activities: Payments received on notes receivable 49 34 Purchases of property and equipment, net (586 ) (339 ) Purchases of investments - (6,222 ) Purchase of intangible asset - (401 ) Net cash used in investing activities (537 ) (6,928 ) Financing activities: Proceeds from exercise of stock options 70 151 Excess tax benefit on exercise of stock options 13 24 Payments of short-term bank loans (25 ) - Net cash provided by financing activities 58 175 Effect of exchange rate changes on cash 1,720 623 Net increase in cash 6,710 (3,124 ) Cash at beginning of period 32,320 33,732 Cash at end of period $ 39,030 $ 30,608 Non-Cash Item The Company had a non-cash item excluded from the Condensed Consolidated Statements of Cash Flows during the six months ended December 31, 2007 and December 31, 2006 of $2,443 and $1,823, respectively, related to dividends declared but not paid. See accompanying notes to condensed consolidated financial statements and accountants’ review report. 6 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (1)Basis of Presentation The condensed consolidated financial statements of Aceto Corporation and subsidiaries (“Aceto” or the “Company”) included herein have been prepared by the Company and reflect all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for all periods presented.Interim results are not necessarily indicative of results which may be achieved for the full year. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses reported in those financial statements.These judgments can be subjective and complex, and consequently actual results could differ from those estimates and assumptions.The Company’s most critical accounting policies relate to revenue recognition; allowance for doubtful accounts; inventories; goodwill and other indefinite-lived intangible assets; long-lived assets; environmental and other contingencies; income taxes; and stock-based ompensation. These condensed consolidated financial statements do not include all disclosures associated with consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles.Accordingly, these statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto contained in the Company’s Form 10-K for the year ended June 30, Certain reclassifications have been made to the prior condensed consolidated financial statements to conform to the current presentation. (2)Investments A summary of short-term investments were as follows: December 31, 2007 June 30, 2007 Fair Value Cost Basis Fair Value Cost Basis Trading securities Corporate equity securities $ 931 $ 152 $ 877 $ 152 Available for sale securities Corporate bonds 1,195 $ 1,203 1,187 $ 1,203 Government and agency securities 999 $ 1,000 972 $ 1,000 $ 3,125 $ 3,036 The Company has classified all investments with maturity dates of greater than three months as current since it has the ability to redeem them within the year and is available for current operations. Unrealized gains on trading securities were $13 and $63 for the three months ended December 31, 2007 and 2006, respectively.Unrealized gains on trading securities were $54 and $65 for the six months ended December 31, 2007 and 2006, respectively. (3)Goodwill and Other Intangible Assets Goodwill of $1,910 and $1,820 as of December 31, 2007 and June 30, 2007, relates to the Health Sciences Segment. Changes in goodwill are attributable to changes in foreign currency exchange rates used to translate the financial statements of foreign subsidiaries. 7 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (4)Stock-Based Compensation The Company accounts for share-based compensation cost in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payment.” At the annual meeting of shareholders of the Company held December 6, 2007, the shareholders approved the Aceto Corporation 2007 Long-Term Performance Incentive Plan (the "Plan"). The Company has reserved 700 shares of common stock for issuance under the Plan to the Company’s employees and non-employee directors. There are five types of awards that may be granted under the Plan-options to purchase common stock, stock appreciation rights, restricted stock, restricted stock units and performance incentive units. In December 2007, the Company granted 239 options to non-employee directors and employees at an exercise price equal to the market value of the common stock on the date of grant.These options vest over one year and will expire ten years from the date of grant.Compensation expense of $718, as determined using the Black-Scholes option pricing model, will be charged over the vesting period for these options. Total compensation expense related to stock options for the six months ended December 31, 2007 and 2006 was $180 and $213, respectively and $119 and $116 for the three months ended December 31, 2007 and 2006, respectively. In order to determine the fair value of stock options on the date of grant, the Company uses the Black-Scholes option-pricing model, including an estimate of forfeiture rates. Inherent in this model are assumptions related to expected stock-price volatility, risk-free interest rate, expected life and dividend yield. Expected stock-price volatility is based on the historical daily price changes of the underlying stock which are obtained from public data sources.The risk-free interest rate is based on U.S. Treasury issues with a term equal to the expected life of the option. The Company uses historical data to estimate expected dividend yield, expected life and forfeiture rates. In fiscal 2007, the Company utilized the “simplified” method prescribed in SEC Staff Accounting Bulletin No. 107 to estimate the expected life. The fair values of the options granted were estimated based on the following weighted average assumptions: Six months ended December 31, 2007 2006 Expected life 5.6 years 5.5 years Expected volatility 46.0 % 57.0 % Risk-free interest rate 3.55 % 4.40 % Dividend yield 2.50 % 1.82 % In December 2007, the Company granted 86 shares of restricted common stock and 20 restricted stock units. These shares of restricted common stock and restricted stock units vest over three years and will result in remaining stock-based compensation expense of approximately $654.In accordance with SFAS No. 123(R), compensation expense is recognized on a straight-line basis over the employee's vesting period or to the employee's retirement eligibility date, if earlier, for restricted stock awards.For the three and six months ended December 31, 2007, the Company recorded stock-based compensation expense of approximately $199 for these shares of restricted common stock and restricted stock units, of which $186 of compensation expense related to retiree eligibility.Therefore, the compensation expense for the quarter ended December 31, 2007 is not representative of the compensation expense for the entire fiscal year. The Company’s policy is to satisfy stock-based compensation awards with treasury shares, to the extent available. 8 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (5)Common Stock On December 6, 2007, the Company’s board of directors declared a regular semi-annual cash dividend of $0.10 per share which was paid on January 11, 2008 to shareholders of record on December 21, 2007.The amount paid for the cash dividend of $2,443 was included in other accrued expenses at December 31, 2007. On February 7, 2008, the Company's board of directors declared a special dividend of $0.05 per share to be distributed on March 7, 2008 to shareholders of record as of February 22, 2008. (6)Net Income Per Common Share Basic income per common share is based on the weighted average number of common shares outstanding during the period.Diluted income per common share includes the dilutive effect of potential common shares outstanding.The following table sets forth the reconciliation of weighted average shares outstanding and diluted weighted average shares outstanding: Six months ended December 31, Three months ended December 31, 2007 2006 2007 2006 Weighted average shares outstanding 24,341 24,288 24,346 24,293 Dilutive effect of stock options and restricted stock awards and units 493 337 471 377 Diluted weighted average shares outstanding 24,834 24,625 24,817 24,670 There were 1,316 and 1,645 common shares outstanding as of December 31, 2007 and 2006, repectively, that were not included in the calculation of diluted income per common share for the six months ended December 31, 2007 and 2006, respectively, because their effect would have been anti-dilutive. There were 1,427 and 1,599 common shares outstanding as of December 31, 2007 and 2006, respectively, that were not included in the calculation of diluted income per common share for the three months ended December 31, 2007 and 2006, respectively, because their effect would have been anti-dilutive. (7)Comprehensive Income Comprehensive income consists of net income and other gains and losses affecting shareholders’ equity that, under generally accepted accounting principles, are excluded from net income.The components of comprehensive income were as follows: Six months ended December 31, Three months ended December 31, 2007 2006 2007 2006 Comprehensive income: Net income $ 2,202 4,206 $ 908 $ 1,744 Foreign currency translation adjustment 4,050 1,724 1,659 1,359 Unrealized gain on available for sale securities 37 36 16 2 Change in fair value of cross currency interest rate swaps 12 98 11 8 Total $ 6,301 $ 6,064 $ 2,594 $ 3,113 The financial statements of the Company's foreign subsidiaries are measured using the local currency as the functional currency.Exchange gains or losses resulting from the translation of financial statements of foreign operations are accumulated in other comprehensive income.The foreign currency translation adjustment for the three and six months ended December 31, 2007 primarily relates to the fluctuation of the conversion rate of the Euro. The currency translation adjustments are not adjusted for income taxes as they relate to indefinite investments in non-US subsidiaries. 9 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (8)Income Taxes The decrease in the net deferred income tax assets of $1,339 for the six months ended December 31, 2007 related primarily to German tax reform which was enacted in August 2007 that reduces the corporate tax rate for businesses from 40% to 30%, as well as implementing a cap on interest deductions and tightening the tax basis for trade tax income. This tax rate reduction becomes effective for tax years ending after January 1, 2008.
